NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            23-JUN-2021
                                            09:53 AM
                                            Dkt. 13 ODDP
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

           MICHAEL L. CARTER, Petitioner-Appellant, v.
              STATE OF HAWAI#I, Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
         (CASE NO. 1PR181000005 (CR. NO. 1PC131001615))


                     ORDER DISMISSING APPEAL
      (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)
          Upon review of the record, it appears that:
          (1) On September 24, 2019, self-represented Petitioner-
Appellant Michael L. Carter (Carter) filed the notice of appeal
without the fees required by Hawai#i Rules of Appellate Procedure
(HRAP) Rule 3(a);
          (2) On October 11, 2019, the appellate clerk filed a
notice of non-payment, instructing Carter to pay the filing fee
or seek a fee waiver on or before October 21, 2019;
          (3) The record on appeal was due on or before
November 25, 2019. See HRAP Rules 11(b)(1) & 26(a);
          (4) On December 3, 2019, the appellate clerk entered a
default of the record on appeal, informing Carter that the time
to docket the appeal had expired, he had not paid the filing fee
or obtained an order allowing him to proceed on appeal in forma
pauperis, the matter would be brought to the court's attention on
December 13, 2019, for action that may include dismissal of the
appeal, and he could seek relief from default by motion;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           (5) The appellate clerk mailed copies of the notice of
non-payment and the default notice to Carter at his address
indicated on the notice of appeal, and both documents were
returned;
           (6) Carter has not filed a notice of change of address,
consistent with HRAP Rule 25(f), or taken any other action in
this appeal; and
           (7) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis. HRAP Rule 11(b)(2), (c)(2).
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, June 23, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2